Determination of the New York State Liquor Authority disapproving petitioner’s application for a restaurant liquor license unanimously annulled, on the law, with $50 costs and disbursements to petitioner, the petition granted and the Authority directed to grant petitioner’s application. On the basis of the record, neither the “ adverse license history ” of the subject premises nor the “sensitive area” in which it is located justified the denial of the application. (See Matter of Sled Hill Cafe v. Hostetter, 22 N Y 2d 607, 613; Matter of Clara & Bernard Rest. v. New York State Liq. Auth., 22 A D 2d 871, 872; Matter of Waverly Rest. Corp. v. State Liq. Auth., 24 A D 2d 985, 986.) Furthermore, the Authority had no right to ground its determination on the supposition that the principals of the licensee would fail to exercise the proper “ degree of personal supervision ” over the licensed premises and that they would not “have a highly competent, experienced and vigilant staff to insure the lawful, orderly and proper conduct of such premises ”. The Authority may not justify the denial of a proper liquor license application submitted by responsible persons, on the basis of a mere speculation that the premises would be operated in violation of law. (Matter of Sled Hill Cafe v. Hostetter, supra; Matter of 238 Rest. v. New York State Liq. Auth., 19 Misc 2d 975, 978.) Under the circumstances, we conclude that “ the Authority’s conclusions are based on speculative inferences unsupported by the record ” and, therefore, “its determination should be annulled” on the ground that it is “without foundation in reason or evidence”. (See Matter of Sled Hill Cafe V. Hostetter, supra, pp. 612-613.) Concur—Stevens, P. J., Eager, McGivern and Nunez, JJ.